Citation Nr: 1145848	
Decision Date: 12/15/11    Archive Date: 12/21/11

DOCKET NO.  10-04 125A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen, or official service department records have been submitted to reconsider, the claim of entitlement to service connection for bilateral hearing loss. 

2.  Whether new and material evidence has been submitted to reopen, or official service department records have been submitted to reconsider, the claim of entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

S. Pflugner


INTRODUCTION

The Veteran served on active duty from August 1970 to December 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma, on behalf of the Regional Office in Wichita, Kansas (RO).


FINDINGS OF FACT

1.  The original claims of entitlement to service connection for bilateral hearing loss and tinnitus were denied in a February 2004 rating decision.  Although the Veteran submitted a timely notice of disagreement, he did not perfect an appeal.

2.  Evidence associated with the claims file since the February 2004 rating decision included relevant service department records.  These records existed at the time of the RO's February 2004 denial of the Veteran's original claims seeking service connection for bilateral hearing loss and tinnitus, and the RO's inability to obtain these records at an earlier time was not due to the Veteran's failure to provide the RO with sufficient information. 

3.  The Veteran's current bilateral hearing loss is related to his active duty service.

4.  The Veteran's current tinnitus is related to his active duty service.



CONCLUSIONS OF LAW

1.  The criteria to reconsider the Veteran's claim of entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(c) (2011).

2.  The criteria to reconsider the Veteran's claim of entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(c) (2011).

3.  Bilateral hearing loss was incurred in active duty service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.385 (2011).

4.  Tinnitus was incurred in active duty service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107; 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Without deciding whether the notice and development requirements have been satisfied, the Board is not precluded from adjudicating whether new and material evidence has been submitted to reopen the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus, because the Board is reconsidering and granting service connection for both claims.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).


I.  Reopening/Reconsidering

In September 2003, the Veteran submitted claims of entitlement to service connection for bilateral hearing loss and tinnitus.  These claims were denied in a February 2004 rating decision.  In March 2004, the RO notified the Veteran of this decision and notified him of his appellate rights.  In July 2004, the Veteran submitted a notice of disagreement with the February 2004 rating decision.  In February 2005, the RO issued a statement of the case wherein the Veteran's service connection claims were again denied.  Thereafter, the Veteran submitted a substantive appeal for other contemporaneously adjudicated and appealed claims, but not for his claims of entitlement to service connection for bilateral hearing loss and tinnitus.  Consequently, the Veteran did not perfect an appeal.  Accordingly, the February 2004 rating decision is final based on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1104 (2011).

In order to reopen a claim which has been previously denied and which is final, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  If the claim is so reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In addition to new and material evidence, the regulations provide that at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c).  Further, an award made based all or in part on these records is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim.  38 C.F.R. § 3.156(c)(i)(3).

At time of the February 2004 rating decision, the relevant evidence of record consisted of the following:  (1) the Veteran's service treatment records; (2) his September 2003 claim; and (3) a December 1992 private treatment report.

The Veteran's above-captioned service connection claims were denied in the February 2004 rating decision because the RO found that the Veteran's service treatment records demonstrated normal hearing upon entry and discharge from active duty service and, further, that there was no evidence of inservice exposure to acoustic trauma.

The Veteran's spouse submitted a statement, dated in July 2007, wherein she asserted that the Veteran "never suffered" from tinnitus prior to his active duty service, but that he "continues to have problems with the illness today."  The Veteran also submitted a July 2004 statement in support of his claim wherein he asserted that he experienced "constant ringing" in this right ear, and that he occasionally experienced bilateral tinnitus.  See Bond v. Shinseki, 659 F.3d 1362 (2011)(holding that VA must evaluate submission received during the appropriate appellate period to determine whether they contain new and material evidence relevant to the pending claim even if the new submission may support a new claim).

Since the February 2004 rating decision, service department records, dated in January 1975, were associated with the Veteran's claims file.  Specifically, these service department records demonstrated that an investigation was launched to explore the veracity of the Veteran's reports of hazardous working conditions, including exposure to acoustic trauma, at a warehouse where he was stationed.

Here, the Board finds that January 1975 service department records are relevant.  This is especially true given that the Veteran's claim was previously denied because the evidence of record failed to document exposure to inservice acoustic trauma.  Further, given that the document is dated in January 1975, there is no indication that the report was not in existence at the time the Veteran's initial service connection claims for bilateral hearing loss and tinnitus were adjudicated.  See Ashley v. Derwinski, 2 Vet. App. 307, 309 (1992) (holding that there is a presumption of regularity of government process that can only be rebutted by clear evidence to the contrary).  Moreover, as discussed above, these service department records had not been previously associated with the Veteran's claims file.  Id.  As such, the Board finds that the Veteran's claims must be reconsidered.  38 C.F.R. § 3.156(c).

II.  Service Connection

Service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder, the following must be shown: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

A review of the Veteran's service treatment records did not reveal complaints of or treatment for bilateral hearing loss or tinnitus.

According to an August 1970 enlistment report of medical history, the Veteran denied then having or ever having "ear trouble" or hearing loss.  The Veteran's ears were deemed normal pursuant to a contemporaneous clinical examination.  Further, an audiological examination revealed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
0
-
10
LEFT
20
10
5
-
20

No diagnosis of either bilateral hearing loss or tinnitus was rendered, and the Veteran was determined to be qualified for enlistment.

A December 1974 treatment report revealed that the Veteran complained of a sore throat with a one-day history.  Upon examination, his ears were "ok[ay]."  No diagnosis of bilateral hearing loss or tinnitus was rendered.

In January 1975, the Veteran was interviewed about his concerns regarding workplace hazards present at his duty station.  In relevant part, the interviewer determined that noise was "a danger to the health of those working at and using" the facility where the Veteran was stationed.  Specifically, there was an aircraft test stand less than 1000 feet from the building, which resulted in "deafening" noise.  The interviewer also noted that there was a construction project occurring within 100 feet of the Veteran's duty station that involved trucks.  The interviewer stated:

Lighting in the storage area was very poor.  Consequently, the windows are left open thereby allowing the dust and dirt to enter the building as well as the tremendous noise generated by passing trucks and aircraft taking off the nearby runway.

A January 1975 letter demonstrated that the Chief of Services confirmed the interviewer's findings.  Further, the various hazards present at the Veteran's duty station, including acoustic trauma, were found to "justify immediate vacation of the building."

According to a March 1975 treatment report, the Veteran complained of a sore throat and right ear infections.  Upon examination, the Veteran's right tympanic membrane was "free," and the Veteran was unable to inflate his Eustachian tube by employing the Valsalva maneuver.  The impression was "cong[ested tympanic membrane]"; no diagnosis of either bilateral hearing loss or tinnitus was rendered.

In May 1977, the Veteran underwent a separation examination.  A clinical examination demonstrated that his ears were normal.  An audiological examination revealed puretone thresholds as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
10
LEFT
0
0
0
5
15
 
No diagnosis of either bilateral hearing loss or tinnitus was rendered.  Further, the Veteran did not complain of nor was he treated for either bilateral hearing loss or tinnitus.  

According to a treatment report dated in either September or November 1977, the Veteran complained of a right ear ache.  Upon examination, his ear drum was within normal limits and there was no redness.  The assessment was possible otitis, but no mention was made of either bilateral hearing loss or tinnitus.

In October 1977, the Veteran completed a report of medical history wherein he denied then having or ever having "ear trouble" and hearing loss.  The report did not indicate that the Veteran complained of bilateral hearing loss, tinnitus, or symptoms of either disorder.

In his September 2003 claim, the Veteran indicated that his bilateral hearing loss and tinnitus began in 1975, and that he received inservice treatment in 1977.

As discussed above, the Veteran submitted a private treatment report dated in January 1992.  This report demonstrated that the Veteran endorsed then having "ear noises," but denied ever having hearing loss or ear pain.

The Veteran's spouse submitted a July 2004 statement wherein she asserted that the Veteran "never suffered" from tinnitus prior to his active duty service, but that he "continues to have problems with the illness today."  She did not discuss or refer to bilateral hearing loss.

In July 2004, the Veteran submitted a statement wherein he asserted that his "hearing problem has manifested" as tinnitus.  He complained of constant ringing in his right ear, and occasional bilateral ringing.  He claimed that he "just accepted the irritation" and "lived with it."  As long as background noise was present, he stated that his tinnitus was "tolerable."

In March 2006, the Veteran's representative reiterated the Veteran's July 2004 report of symptoms.

A June 2008 letter from G.M., AuD, indicated that the Veteran complained of increased tinnitus over the previous four to six weeks in his right ear.  An audiological evaluation resulted in a diagnosis of tinnitus, with an element of right ear Eustachian tube dysfunction.  G.M. did not render an etiological opinion.

According to a September 2008 letter from G.M., the Veteran was evaluated for complaints of tinnitus, which had increased over the previous several months.  G.M. then reviewed the Veteran's relevant medical history and performed an audiological examination.  The impression was bilateral, high frequency sensorineural hearing loss.  G.M. then opined that the hearing loss experienced by the Veteran was "one that is typically seen with the history of noise exposure."  Further, given the 

Veteran's reported inservice noise exposure, G.M. opined that "it would seem likely that the hearing loss and tinnitus are secondary to his noise exposure while in the military."

In November 2008, the Veteran submitted a statement in support of his claim.  Therein, he asserted that he worked in inventory management during his active duty service, which, at Hickam Air Force base was located under the flight line.  He said that he was exposed to noise associated with aircraft taking off and landing, without the benefit of hearing protection.  The Veteran then provided a general discussion as to aircraft noise levels, noise abatement regulations, and diseases associated with exposure to aircraft noise.

In September 2009, the Veteran underwent a VA audiological examination.  The Veteran endorsed inservice exposure to noise associated with a flight line, and denied post-service occupational and recreational noise exposure.  The Veteran reported that he was experiencing bilateral, constant tinnitus and that he experienced this condition for many years, but that he could not recall a specific onset acoustic event.  Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
15
40
LEFT
15
25
25
30
45

Speech recognition testing resulted in a score of 90 percent for his right ear and 92 percent of his left ear.  Accordingly, the criteria for a bilateral hearing loss disability for VA purposes have been met.  38 C.F.R. § 3.385.  After additional clinical examinations, the diagnoses were mild to moderate right ear sensorineural hearing loss, mild left ear sensorineural hearing loss, and bilateral tinnitus.  The examiner then opined as follows:

[The Veteran's] exposure to high risk noise in the service was related to aircraft engines while working near a flight 

line.  Both his enlistment and discharge hearing examinations revealed normal hearing with his discharge examination containing data through 6000 [Hertz] (also within normal limits).  His present hearing examination revealed a bilateral high frequency impairment with no evidence of post military noise exposures.  With normal hearing at discharge and mild to moderate high frequency impairment on today's exam[ination], the etiology is more likely than not a medical factor.  

His claim for tinnitus was not time locked to an acoustic event in the service and not consistent with the good hearing at discharge.  As a result his claim for tinnitus is also more likely related to a medical condition rather than acoustic trauma.

In the Veteran's September 2009 notice of disagreement, he asserted that his bilateral hearing loss and tinnitus occurred while he was on active duty service.  He reiterated that he was exposed to noise associated with aircraft engines while at his duty station.

In March 2011, the Veteran testified at a Board hearing.  The Veteran stated that he was exposed to acoustic trauma for approximately one year while assigned to the duty station near a flight line, engine test stand, and construction site.  He was asked by his representative to describe his separation physical examination.  He stated that he did not remember much about it, but that the examination was not very detailed.  He further asserted that he complained of bilateral hearing loss during his separation examination, but that he was informed that "things happen" and that he was "just going to have to live with it."  He then denied post-service acoustic trauma.  He also stated, in essence, that he had experienced tinnitus since his inservice exposure to acoustic trauma.

The evidence of record includes documentation that the Veteran was stationed in building that was proximate to a flight line, engine test stand, and a construction site.  Additionally, the evidence of record clearly demonstrated current diagnoses of bilateral hearing loss and tinnitus.  See Hickson, 12 Vet. App. at 253; Pond, 12 Vet. App. at 346; McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

The evidence of record includes two opinions regarding whether the Veteran's bilateral hearing loss and tinnitus were etiologically related to his active duty service, to include exposure to acoustic trauma: G.M.'s September 2008 letter and the VA examiner's September 2009 opinion.  In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  The Board is also mindful that it cannot make its own independent medical determination, and that there must be plausible reasons for favoring one medical opinion over another.  Evans v. West, 12 Vet. App. 22, 31 (1998).  The Board may favor the opinion of one competent medical expert over that of another provided the reasons therefore are stated.  Winsett v. West, 11 Vet. App. 420, 424-25 (1998).

G.M.'s September 2008 letter demonstrated that the Veteran underwent a thorough audiological examination, including consideration of the Veteran's inservice acoustic trauma and lack of post-service noise exposure.  Further, G.M. analyzed the audiometric findings and opined that the Veteran's type of hearing loss was typical for individuals with a history of noise exposure.  G.M. then stated that it "seemed likely" that the Veteran's current bilateral hearing loss and tinnitus were a result of his inservice acoustic trauma.  G.M.'s September 2008 opinion, however, failed to discuss the Veteran's inservice audiological findings.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that a medical examination must "take into account the records of prior medical treatment").

The September 2009 VA examiner's report similarly demonstrated that the Veteran underwent a thorough audiological examination, which included consideration of the Veteran's inservice noise exposure and absence of post-service acoustic trauma.  Because the Veteran's inservice audiological findings, including the May 1977 separation examination, were all within normal limits, the examiner opined that 

another etiology was more likely.  Specifically, the examiner opined that the Veteran's bilateral hearing loss and tinnitus were related to a "medical factor" or "medical condition" rather than inservice noise exposure.  The examiner did not identify what medical factor or condition was likely the etiological source.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (finding that the articulated reasoning enables the Board to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion).  Further, the examiner did not address whether the Veteran's current bilateral hearing loss and tinnitus were consistent with acoustic trauma.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (holding that medical opinion must be "based on consideration of a veteran's prior medical history and examinations and also describe the disability, if any, in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one").  Moreover, although the examiner discussed that the Veteran was unable to associate the onset of his bilateral hearing loss and/or tinnitus with a specific inservice acoustic event, the evidence of record included the Veteran's report of ongoing symptoms of tinnitus after his active service separation.  The examiner did not consider this statement or the July 2004 statement submitted by the Veteran's spouse in rendering the etiological opinion.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that personal knowledge is that which is perceived through the use of the senses); Buchanan v. Nicholson, 451 Vet. App. 1331 (Fed. Cir. 2006)(holding that lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence).  

Based on the above, the Board finds that G.M.'s September 2008 opinion and the Veteran's and his wife's competent and credible statements are the most probative evidence of record with respect to the etiology of the Veteran bilateral hearing loss and tinnitus.  Accordingly, service connection for bilateral hearing loss and tinnitus is warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




	(CONTINUED ON NEXT PAGE)

ORDER

Reconsideration of the Veteran's original claim of entitlement to service connection for bilateral hearing loss is granted.

Reconsideration of the Veteran's original claim of entitlement to service connection for tinnitus is granted.

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


